Title: To George Washington from Richard Caswell, 14 September 1778
From: Caswell, Richard
To: Washington, George


          
            Sir
            North Carolina 14th September 1778
          
          The General Assembly in may last directed a French Regiment to be raised in this State
            for the Service of the United States & directed Commissions to issue to the
            Officers necessary to Command such Regiment among whom was Monsr Sureau Duviviear
            appointed Major, the impracticability of raising which
            Regiment appeared to the General Assembly in their late Session in August last, when
            they thought propper to disband the privates that were inlisted and declered the State
            had no further Service for the Officers, Mr Duvivire
            who will have the Honor of presenting this letter Behaved extreamly well in his Station
            whilst imployed here, which indues me to take the Liberty of recommending him to your
            Excellency Notice. I have the Honor to be with the
            utmost respect & regard—Sir your Excellency’s Most Obdt & very Humble
            Servt
          
            Richard Caswell
          
        